DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Requirement for Restriction, filed 13 October 2022, in the matter of Application N° 16/499,406.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Supplemental Response petitioning for Patent Prosecution Highway (PPH) status was filed on 13 October 2022.
PPH Status has been GRANTED as of 13 November 2022.
Claims 1-58 were previously canceled.  Claims 59-78, subject of the Restriction Requirement mailed 22 June 2022 have also been canceled.
Claims 79-95 have been added and are directed to the composition.  Thus, by amendment, Applicants are considered to have elected the composition without traverse.
The newly added composition claims are supported and add no new matter.
Applicants’ election is made FINAL.  Statutorily distinct categories are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claims.  Applicants timely traversed the restriction requirement between the composition and method.
Thus, claims 79-95 are presented and represent all claims currently under consideration.



Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 29 January 2021 and ss August 2022 are acknowledged and have been considered.

Claim Objections
Claim 79 is objected to in the fourth line because it recites: “… amount of from 1x10-5 to 1x10-2 by weight/volume…”  Having reviewed the instant specification, this limitation should read as follows: “… amount of from 1x10-5% to 1x10-2% by weight/volume…”
Claim 79 is additionally objected to in the third line of part ii).  There should be a comma between Panax ginseng and Rumex crispus.
Claims 79 and 95 are objected to under 37 CFR 1.75 as being a substantial duplicates of one another.  The limitations of both are discussed below.  Critically, claim 95 recites “[a] dressing consisting of a composition according to claim 79.”
That is, the composition of claim 95, regardless of what it is called, can neither contain any additional elements, nor exclude any elements with regard to the composition of claim 79.  It contains all of the same elements as claim 79 and is therefore a duplicate of it.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).
Appropriate correction is required.


Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 86-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79, as discussed herein is a cosmetic composition that comprises, among other ingredients:
a plant extract derived from [comprising] at least six plants selected from the group consisting of: Echinacea purpurea, Stellaria media, Aloe vera, Matricaria recutita, Hypericum perforatum, Calendula officinalis, Equisetum arvense, Symphytum officinale, Panax ginseng, Rumex crispus, Arctium lappa, Trifolium pratense, Chelidonium majus, Thuja occidentalis, Urtica dioica, Mahonia aquifolium, and Galium aparine; wherein two of the at least six plants are Calendula officinalis and Matricaria recutita.
At the outset, the consistent recitation of “at least six plants” alleviates concerns over antecedent basis within claim 79.  However, it is noted that the claim allows for the total list of 17 plants to be present, but must contain a minimum of six plants.
Claims 86-93 are rejected as being indefinite because each claim, directly dependent from claim 79, recites “wherein the composition further consists of plant extract [singular] derived from [comprising] …” a 1-3 more of extracts listed in claim 79.  The claims are rendered indefinite because of their improper combination and use of the transitional phrases comprising and “further consists of,” the latter of which prohibits the claim from meeting the minimum requisite six plants for the extract mixture.
Claim 79 requires 6-17 extracts, two of which are specified, leaving available 4-13 more inclusions.  The recitations of each of claims 86-93 limits these inclusions to 1-3 options, thereby closing off the group and leaving it short of the six extract minimum of claim 79.
The term comprising is being inferred from Applicants’ use of the term “derived from” since it is not immediately clear what else may be a part of the extract.
Clarification of the claim language is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 86-79 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 86-93 are rejected for failing to further limit the plant extract limitation on the basis of the dependent recitation of “further consists of…” as discussed above.  Applicants may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pre-Grant Publication Nº 2015/0328087 A1) in view of Maret (FR 2 901 699 A1; Google machine translation provided and referenced) and Paknikar (US Pre-Grant Publication Nº 2007/0218555 A1; IDS reference).
The limitations of claims 79 and 95 are directed to a cosmetic composition comprising a base, present in an amount ranging from 80-99% v/v of the composition.  Dispersred within the base are:
elemental silver as a colloidal suspension, present in an amount ranging from 0.00001-0.01% by w/v of the composition, and
a plant extract derived from at least six plants selected from the group consisting of: Echinacea purpurea, Stellaria media, Aloe vera, Matricaria recutita, Hypericum perforatum, Calendula officinalis, Equisetum arvense, Symphytum officinale, Panax ginseng, Rumex crispus, Arctium lappa, Trifolium pratense, Chelidonium majus, Thuja occidentalis, Urtica dioica, Mahonia aquifolium, and Galium aparine,
wherein the plant extract is in an amount ranging from 0.1% to 10% by w/v of the composition, and
wherein two of the at least six plants are Calendula officinalis and Matricaria recutita.
Claim 95 recites a dressing consisting of a composition according to claim 79.  The Examiner submits that claim 95, as discussed above, is a duplicate claim to claim 79 as it can contain no more and no less than the elements of claim 79.
Choi discloses a bi-phasic, non-emulsion cosmetic composition for application to the skin comprising a hydrophobic liquid phase and a hydrophilic liquid phase (see e.g., Abstract’ claims).
With respect to their presence within the overall composition, each of the hydrophobic and hydrophilic phases are respectively defined in ¶[0017] and ¶[0024].  The hydrophobic phase is taught as being present in a range of about 5-95 vol% of the composition and more preferably, from 25-60 vol%.  The hydrophilic phase is conversely taught as being present in a range of about 95-5 vol% of the composition and more preferably, from 75-40 vol%.
Paraghaph [0022] disclsoes that each hydrophobic liquid phase active agent typically is present in an amount ranging from 0.0001 to 10 weight percent of the hydrophobic phase and it is appreciated that multiple active agents may be present in a hydrophobic liquid phase.
Paragraph [0033] discloses the same, but with regard to the hydrophilic phase.
Paragraphs [0019] and [0026] both disclose that active agents that may be included in the respective phases include plant extracts such as those derived from Matricaria chamomilla (aka Matricaria recutita), Calendula officinalis, Articum lappa, Panax ginseng, Equisetum arvense, Urtica dioica, Trifolium partense, and Hypericum perforatum.
As each of these eight plant extracts may be present, in combination, in either or both phases in amounts ranging from 0.0001-10% by weight of the phase or composition, the Examiner respectfully submits that this disclosure meets part ii) of the recited compsition of claim 79.
Table 1 at ¶[0039] discloses a generic biphasic composition in which each phase resides a suspended particulate component.  The suspended particulate as defined further by Example 1 will reside within the hydrophobic phase, and as further defined by Example 3 is compositionally defined as colloidal silver capped with hydrophobic PVP.  Example 3 discloses that the colloidal silver is present in an amount of 0.1% by weight of the hydrophobic phase.  Example 1 discloses that equal volumes of hydrophilic and hydrophobic phases were used to produce the composition in this instance.  Thus, through the specific instance of Example 3, the Examiner submits that this arrives at a composition containing 0.05% w/v of colloidal silver within the practiced embodiment.  The Examiner acknowledges that this strays from the recited range.
However, turning to Table 1, the Examiner submits that a person of skill in the art will note that the range of the suspended particulate component will range as low as 0.01% by weight per phase.  Table 1 teaches a more narrowed range of 40-60% for each of the two phases within the composition.  Based on this, the skilled artisan will readily determine that the suspended particulate will be present in an amount as low as 0.004% by weight of the composition (i.e., 0.01 wt% suspended particulate in 40% of the composition).
At its broadest, the reference teaches, from the standpoint of the hydrophilic phase, that the suspended particulate may be present in an amount ranging from 0.03-0.2 weight percent of the hydrophilic phase; a phase which itself may be present in an amount as small as 5% by volume of the total composition.  See ¶[0024] and ¶[0032].  Based on these disclosures, the ordinarily skilled artisan will readily calculate that a suspended particulate such as colloidal silver, may be present in an amount of at least 0.0015 weight percent of the hydrophilic phase.
The Examiner again advances that despite this being demonstrated from the hydrophilic phase side of the composition, Choi teaches and suggests similar values from which the skilled artisan may infer and calculate for the hydrophobic phase.
Such is considered to teach and suggest, not only the limitations of part i) of claim 79, but also the the percent range of the base as presented in the claim as well.
The foregoing is additionally considered to meet the limitations recited in claims 80 and 81.  Minimally, the practiced composition is a suspension having an aqueous (water) base.
The limitatations of claims 82-85 are directed to the plant extract that is achieved for claim 79.  Therein, claims 82 and 83 recite that the plant extract is an extract made using such solvents as ethanol.  Claim 84 recites that the method by which the extract is achieved is done so using an extract of plant material in a ratio of 1:1 to 1:12 w/v of plant material to extractant.  Claim 85 lastly recites that the extract of claim 79 is an extractant free extract.
The Examiner respectfully submits that each of the limitations of claims 82-85 is directed to the plant extract that is recited in claim 79, and per MPEP §2113, the limitations are directed to product-by-process limitations.  Stated another way, where the prior art discloses and suggests plant extracts and combinations thereof that meet those that are recited, the Examiner will consider the extract limitation to be met.  Of particular note is that the extract from the plant that is acquired for the recited composition is the component that is part of the recited composition, not those compounds that are used to achieve the extract.
It is also noted that Choi teaches preparing the plant extracts by combining plant material with a solvent in ratios ranging from 1:1 to 20:1 of solvent to plant material.  Such is considered to meet the general product-by-process limitations. 
Each of claims 86-89, 92, and 93 are are taught by ¶[0019] and ¶[0026] above.
Choi is considered to be deficient with respect to part i) of claim 79 as well as the additional structural limitations presented by independent claim 94.
As discussed above, Choi discloses incorporating a suspended particulate component in amounts which meet the claims.  Paragraph [0032] discloses some of the metal agents that may be used with Example 3 disclosing the use of hydrophobic PVP-capped colloidal silver.  The teaching in Example 3 is considered to comprise the colloidal silver as claimed.  However, it is not considered to expressly meet the “elemental” silver aspect of the claim (aka non-ionic or Ag0).
Paknikar remedies this deficiency disclosing that antimicrobial compositions containing colloidal silver are known and provided in a “green” biological carrier formulation in concentrations ranging from 1-6 ppm (aka 0.0001-0.0006 %w/v) (see e.g., Abstract, claims).  The practiced invention is additionally taught as being silver nano particles that are stabilized with an aqueous solution of macerated plant tissue cells (see e.g., claim 2).  Extracts prepared from the plant tissue is done so using at least one plant such as: marigold (Calendula officinalis), horsetail (Equisetum arvense), Aloe vera (Aloe barbadensis), Echinacea spp., Chamomile (Matricaria chamomilla), and Comfrey (Symphytum officinale) (see e.g., claim 4).
Paknikar also remedies another deficiency of Choi directed to claim 94, which recites a porous sheet impregnated with the composition of claim 79.
Applicants are directed to the different formulations and uses of the practiced composition (see e.g., claims 5, 6, and ¶[0047]).  Therein, the practiced composition is taught as being placed into all manner of different forms whose intended downstream use is topically-directed.  Among those embodiments that meet the claim are: fibrous wad, membrane, film, tape, and plaster.
Where Paknikar is considered to be deficient is with respect to the amount of plant extract incorporated into the practiced composition.  Choi is considered to remedy this as evidenced by the above teachings.  Briefly, Choi discloses that combinations of plant extracts may be prepared and placed in either a hydrophobic phase, hydrophilic phase, or both, in combination with a colloidal silver particultate component.
A person of ordinary skill in the cosmetic arts in possession of the teachings of Choi and Paknikar would have had a reasonable expectation of successfully producing the compositions of claims 79, 94, and 95.  In weighing the contributions of Paknikar, the Examiner submits that the lone deficiency is simply that the refernece does not expressly disclose how much of the composition is due to the combination of plant extracts.
Similarly, Choi discloses each of the limitations of claims 79 and 95 with the exception of the exact type of colloidal silver used and the substrate to which its topical composition is applied.
The Examiner respectfully submits that the ordinarily skilled artisan in the cosmetic arts, ahead of the effective filing date of the instant invention would have been motivated in view of MPEP §2145(I)(E.) to produce a plant-based antimicrobial, colloidal silver composition for topical application.  Absent a clear showing of evidence to the contrary, the instant composition would have been prima facie obvious to the aformentioned artisan.

A second point of deficiency that appears to be present with Choi is with respect to the species recited in claims 90 and 91.  Briefly, the two claims recite a narrowing to the plant extract limitation of claim 79 adding Galium aparine and/or Mahonia equifolium (claim 90) and Thuja occidentalis and/or Chelidonium majus (claim 91).
The teachings of Maret are considered to remedy this perceived deficiency.  Briefly, Maret discloses topically-applied, hydrophobic cosmetic compositions, which like Choi, are taught as comprising a multitude of plant extracts including: marigold (Calendula officinalis), Echinacea species, celandine (Chelidonium majus), barberry (Mahonia equifolium), eastern cedar (Thuya/Thuja occidentalis) (see e.g., Abstract; claims).  Compositions prepared by Maret, like Choi, are also prepared and intended for external cosmetic use
Based on this, the Examiner submits that a person of skill in the art, ahead of the effective filing date of the instant invention would have had a reasonable expectation of success in producing the instantly claimed invention.  The ordinarily skilled artisan in the plant-extract, cosmetic arts would have had a firm technical grasp on the different effects and results achieved when using such extracts as Mahonia equifolium, Thuja occidentalis, and/or Chelidonium majus on the skin.  As both the teachings of Choi and Maret are directed to hydrophobic, cosmetic compositions applied to improve the given user’s skin, motivation to modify the teachings of Choi to is considered to be present in the generic teachings themselves.  See MPEP §2145(I)(E.).
Thus, in view of the combined teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
	
	
All claims have been rejected; no claims are allowed.








Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615